DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/5/2021 has been entered.

Response to Arguments

Applicant's arguments filed 3/5/2021 have been fully considered but they are not persuasive.
As to Applicant’s argument that making the devices separate and distinct overcomes the prior art of record (Remarks, pp. 9-10), the Examiner respectfully disagrees. It is settled case law that making components of a device separable or integral is obvious to one or ordinary skill in the art (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961), In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). In addition, Barra indicates that the features of the invention can be realized separately or in “various combinations” (Barra, 3:22-24). It is clear that Barra as 
The balance of the amendments are addressed below.

Response to Amendment

Claims 1, 5, 6, 13, and 14 have been amended.
Claims 1-14 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,543,834 to Barra.

As to claims 1, 13, and 14, Barra teaches:
a.	Receive a voice input of a user of the portable user device (receiving audible utterances) (Barra, 3:57-60).
b.	Receive, from the portable user device, personal information of the user including an account information of the user for the external service (entering password on mobile phone for authentication purposes) (Barra, 4:22-34). 
c.	Based on the received voice input specify a request of the user (voice authentication engine and voice action engine receive audio input and 
d.	Based on the received voice input specify an external service to be used to fulfill the request of the user (determining what external service to use from the utterances such as: e-mail, texting, place a phone call, check the weather, get directions) (Barra, 5:12-61).
e.	Identify and authenticate an account associated with the user for the external service using the personal information received from the portable user device (determining what external service to use from the utterances such as: e-mail, texting, place a phone call, check the weather, get directions once authenticated) (Barra, 5:12-61). While Barra does not use the term “account” in the reference, one or ordinary skill in the art would find it obvious that a user account is implied. For example, if the user wants to send an e-mail message, the system would have to know the user’s intended e-mail account in order to correctly send an e-mail message to the intended recipient.

As to claim 2, Barra as modified teaches when the voice input does not identify a name of the external service, specify the external service based on other information contained in the voice input (voice action processed to provide the requested service without explicitly reciting the actual web address or application to execute (e.g., “what’s the weather?”) (Barra, 7:30-36).



As to claim 4, Barra as modified teaches the other information is used to specify the external service is information specifying a type of service requested by the user, the type being at least one of e-commerce, flea market, SNS, search, and buy back (searching for driving directions, for example) (Barra, 6:43-53).

As to claim 5, Barra as modified teaches when a plurality of accounts associated with the user are retrieved from the portable user device exist for the same external service, execute a process of selecting one account among the plurality of accounts retrieved from the portable user device to use to fulfill the request of the user (voice action engine uses context, pre-configured words or user preferences in determining what service to fulfill the request (e.g., “Tell my wife I’m on the way” determining whether to use email, text, or voice mail according to user preferences)) (Barra, 4:62-5:11).

As to claim 6, Barra as modified teaches when a plurality of accounts associated with the user are retrieved from the portable user device for the same external service, execute a process of selecting one account among the plurality of accounts retrieved from the portable user device to use to fulfill the request of the user(voice action engine uses context, pre-configured words or user preferences in determining what service to 

As to claim 7, Barra as modified teaches the process of selecting one of the plurality of accounts includes querying the user (voice action engine prompts user to confirm proper interpretation of verbal command) (Barra, 5:12-22).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,543,834 to Barra as applied to claim 1 above, and further in view of US PG Pub. No. 2009/0016506 to Brown et al. (hereinafter Brown).

As to claim 8, Barra as modified does not expressly mention fulfilling a request based on past service usage. However, in an analogous art, Brown teaches when the user has registered accounts with a plurality of different external services, specify an account for one of the plurality of different external services to use to fulfill the request of the user on a basis of a past external service usage history of the user (user profiles and preferences as well as context inference are used to determine the appropriate account) (Brown, [0050, 0078, and 0142]).
Therefore, one or ordinary skill in the art at the time the invention was made would have been motivated to implement the voice system of Barra as modified with the use of profiles, preferences and context inference of Brown in order to more accurately bill and account for telephony services as suggested by Brown (Brown, [0014]).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,543,834 to Barra as applied to claim 1 above, and further in view of US Patent No. 9,508,194 to Worley, III (hereinafter Worley).

As to claim 9, Barra as modified does not expressly mention fulfilling a request based on characteristics of a service. However, in an analogous art, Worley teaches when the user has registered accounts with a plurality of different external services, specify an account for one of the plurality of different external service to use to fulfill the request of the user on a basis of characteristics of the plurality of different external services, the characteristics being at least one of next-day shipping, cheap, no fee, and free shipping (user profiles and preferences as well as context inference and financial concerns are used to determine the appropriate account) (Worley, 11:24-43).
Therefore, one or ordinary skill in the art at the time the invention was made would have been motivated to implement the voice system of Barra as modified with the use of profiles, preferences, context inference, and financial concerns of Worley in order to more to efficiently and economically fulfill a user’s request as suggested by Worley (Worley, 11:24-43).
While Barra as modified does not explicitly recite comparing shipping options in choosing a service, one of ordinary skill would find it obvious that when comparing different services that provide the same service cost would be among those characteristics in order to save money.


Therefore, one or ordinary skill in the art at the time the invention was made would have been motivated to implement the voice system of Barra as modified with the use of profiles, preferences, context inference, and financial concerns of Worley in order to more to efficiently and economically fulfill a user’s request as suggested by Worley (Worley, 11:24-43).

As to claim 11, Barra as modified does not expressly mention the user not notifying the user in the event is not confirmed. However, in an analogous art, Worley teaches when the account of the external service specified to be used to fulfill the request of the user is not confirmed by the user, output a notification notifying that the account is not confirmed (subscribed services are checked and actions are taken in if the user has a subscription or does not have a subscription) (Worley, 11:24-43).
Therefore, one or ordinary skill in the art at the time the invention was made would have been motivated to implement the voice system of Barra as modified with the notification of the user if the user does not have a confirmed account as suggested by Worley (Worley, 11:24-43).

As to claim 12, Barra as modified does not expressly mention suggesting a subscription account. However, in an analogous art, Worley teaches output a message that encourages the user to register an account with an external service which is categorized to be the same type as the specified external service and with which the user has not registered an account (advertisements are output to suggest that the user subscribe to a particular service related to the content being consumed) (Worley, 12:12-29).
Therefore, one or ordinary skill in the art at the time the invention was made would have been motivated to implement the voice system of Barra as modified with the use of advertisements related user selected content and behavior in order to enhance the viewing experience of the user as suggested by Worley (Worley, 12:1-29).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S POWERS whose telephone number is (571)272-8573.  The examiner can normally be reached on M-F 7:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM S POWERS/           Primary Examiner, Art Unit 2419